MEMORANDUM2
Richard L. Richards, an Arizona state prisoner, appeals pro se the district court’s summary judgment for defendant in his Federal Tort Claims Act action alleging negligence by the United States Forest Service. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. See Reed ex rel. Allen v. United States Dep’t of Interior, 231 F.3d 501, 503 (9th Cir.2000). Upon our review of the record, we conclude that the district court properly granted summary judgment for defendant because Richards’ injuries were not caused by the breach of any duty owed to him by the United States. See 28 U.S.C. § 1346(b)(1); Martinez v. Asarco Inc., 918 F.2d 1467, 1470-71 (9th Cir.1990) (per curiam).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.